      Case 1:20-cv-01322-RC Document 17 Filed 05/18/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL                         )
DIVERSITY                                     )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Case No. 1:20-cv-01322-RC
                                              )
U.S. DEPARTMENT OF                            )
THE TREASURY                                  )
and                                           )
BOARD OF GOVERNORS OF                         )
THE FEDERAL RESERVE SYSTEM                    )
                                              )
       Defendants.                            )
                                              )

                            STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Center for

Biological Diversity and Defendants U.S. Department of the Treasury and Board of

Governors of the Federal Reserve System stipulate and agree to the dismissal of this action

with prejudice pursuant to the parties’ settlement agreement executed in connection with

this matter, over which the Court retains jurisdiction. All costs and fees issues in this case

have been resolved as noted in the settlement agreement.

DATED: May 18, 2021                            Respectfully submitted,


                                              /s/ Paulo A. Lopes
                                              William J. Snape, III (D.C. Bar No. 455266)
                                              Paulo A. Lopes (D.C. Bar No. 1012910)
                                              Center for Biological Diversity
                                              1411 K Street, NW, Suite 1300
                                              Washington, DC 20005
                                              (202) 536-9351 (cell)
                                              (202) 274-4443 (land)
                                              wsnape@wcl.american.edu
                                              plopes@biologicaldiversity.org
     Case 1:20-cv-01322-RC Document 17 Filed 05/18/21 Page 2 of 3




                                  Attorneys for Plaintiff

                                  BRIAN M. BOYNTON
                                  Acting Assistant Attorney General

                                  ELIZABETH J. SHAPIRO
                                  Deputy Director, Federal Programs Branch

                                  /s/ Jordan L. Von Bokern
                                  JORDAN L. VON BOKERN
                                  (D.C. Bar # 1032962)
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, NW
                                  Washington, D.C. 20005
                                  Tel: (202) 305-7919
                                  Fax: (202) 616-8460
                                  Jordan.L.Von.Bokern2@usdoj.gov

                                  Attorneys for Defendants


It is SO ORDERED this   day of                                 , 2021.




                                  RUDOLPH CONTRERAS
                                  UNITED STATES DISTRICT COURT JUDGE




                                  2
       Case 1:20-cv-01322-RC Document 17 Filed 05/18/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I certify that on May 18, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notice of electronic filling to all

registered parties.

DATED: May 18, 2021                           Respectfully submitted,


                                              /s/ Paulo A. Lopes
                                              Paulo A. Lopes (D.C. Bar No. 1012910)




                                             3
